 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         DONALD W. WRIGHT,
                                                             CASE NO. 3:19-cv-5279 RBL-JRC
11                                Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12                 v.                                        RECOMMENDATION
13         STATE OF WASHINGTON
           DEPARTMENT OF CORRECTIONS,
14         et al.,

15                                Defendants.
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
16
     Richard Creatura, any objections to the Report and Recommendation, and the remaining record,
17   does hereby find and ORDER: plaintiff’s motion for a temporary restraining order and preliminary
18   injunction (Dkt. 11) is DENIED. The Clerk shall send copies of this Order to plaintiff and to
     Magistrate Judge Creatura.
19
            IT IS SO ORDERED.
20
            DATED this 11th day of June, 2019.


                                                         A
21

22
                                                         Ronald B. Leighton
23                                                       United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
